     Case 1:20-cv-01242-JPW-PT Document 22 Filed 11/16/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JEROME SMALL,                :              Civil No. 1:20-CV-01242
                             :
         Plaintiff,          :
                             :
         v.                  :
                             :
K. KAUFFMAN, SUPERINTENDENT, :
et al.,                      :
                             :
         Defendants.         :              Judge Jennifer P. Wilson

                                   ORDER

     AND NOW, on this 16th day of November, 2020, for the reasons set forth in

the accompanying memorandum, IT IS ORDERED THAT:

     1.    Pursuant to Fed. R. Civ. P. 15(d), Plaintiff’s amended complaint
           (Doc. 20) is construed as a supplemental complaint.

     2.    Defendants’ motion to dismiss (Doc. 16) is dismissed without
           prejudice.

     3.    Defendants shall file a consolidated response to the original and
           supplemental complaints in accordance with Fed. R. Civ. P.
           15(a)(3).

                                         s/Jennifer P. Wilson
                                         JENNIFER P. WILSON
                                         United States District Court Judge
                                         Middle District of Pennsylvania
